DETAILED ACTION
This is on the merits of Application No. 17/311045, filed on 06/04/2021. Claims 11-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2017/0343064 to Lienhard.
Lienhard discloses:
(Claim 11) A method for determining an engagement point (Abstract, bite point) of a clutch (4), the clutch having first and second clutch sides, which are rotationally decoupled when the clutch is disengaged and rotationally coupled when the clutch is engaged (see figure), the method comprising: disengaging the clutch and then engaging the clutch in order to determine the engagement point, and during which the first clutch side is driven in rotation and the second clutch side is accelerated by an acceleration device (Par. [0019]-[0021], engine 2 drives first clutch side and second clutch side is accelerated by motor 6 to zero revolutions. Clutch 4 must be open and then slowly closed to learn the bite point).
(Claim 12) further comprising either reducing or increasing a rotational speed of the second clutch side, with the acceleration device (6), during the acceleration of the second clutch side (Par. [0019]-[0021], motor 6 reduces speed to zero).
(Claim 13) further comprising beginning the acceleration of the second clutch side with the acceleration device either during or after the disengagement of the clutch (Par. [0019]-[0020], decelerates when clutch is disengaged) and ending the acceleration of the second clutch side before or during the engagement of the clutch (Reaches zero speed before engagement of clutch).
(Claim 14) wherein the clutch (4) is a frictional clutch for a motor vehicle and the clutch is designed to be arranged between a drive motor (2) of the motor vehicle and a transmission (9) of the motor vehicle.
(Claim 15) wherein when installed in the motor vehicle, arranging the clutch at an inclination relative to a road surface under the motor vehicle (This functional limitation can be done when the clutch installed in the vehicle).
(Claim 16) wherein at least one of the acceleration device is a synchronization device of the transmission for synchronizing at least one shifting element of the transmission, and the acceleration device is an electric traction machine (6) for driving the motor vehicle.
(Claim 19) A control unit (13) for actuating a clutch and for determining an engagement point of the clutch, wherein the control unit is designed to carry out the method according to claim 11.
(Claim 20) A computer program product with stored commands, wherein the commands bring about a sequence of the method according to claim 11 when the computer program product is run on a suitable control unit (13 is a control unit that runs the computer program method).
(Claim 21) A method of determining an engagement point (Abstract, bite point) of a clutch (4), the clutch having first and second clutch sides, which are rotationally decoupled from one another when the clutch is disengaged and are rotationally coupled to one another when the clutch is engaged (see figure), the method comprising: disengaging and then engaging the clutch in order to determine the engagement point of the clutch, and during such disengagement and engagement of the clutch, rotationally driving the first clutch side while accelerating the second clutch side by an acceleration device (Par. [0019]-[0021], engine 2 drives first clutch side and second clutch side is accelerated by motor 6 to zero revolutions. Clutch 4 must be open and then slowly closed to learn the bite point).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lienhard in view of U.S. Patent App. Pub. No. 2018/0001886 to Schmitt.
Lienhard discloses:
The limitations of claim 16.
Lienhard does not disclose:
(Claim 17) wherein the synchronization device is either a transmission brake, or at least one synchronizing ring of the shifting element.
Schmitt teaches:
Using a transmission gear or brake to help slow down a motor to learn a clutch characteristic curve (Par. [0009]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Lienhard to use a transmission brake as part of the acceleration device, as taught by Schmitt, in order to more reliably prevent rotary motion of the electric machine, as well as slow down the electric machine in a faster fashion.

		
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lienhard in view of U.S. Patent App. Pub. No. 2009/0112426 to Reber.
Lienhard discloses:
The limitations of claim 11.
(Claim 18) further comprising after determining the engagement point: bringing the clutch to a test position which has been determined on a basis of the engagement point determined and is before the engagement point determined (Par. [0023], moved to almost said bite point), and then at the test position, bringing the second clutch side to a defined rotational speed, by the acceleration device (Par. [0023], same method is performed to control rotation of motor), and then determining the bite point again from the test position (Par. [0023] same method is performed to determine subsequent bite point).
Lienhard does not explicitly disclose:
Determining, while the first clutch side is being driven in rotation and the second clutch side stays in the test position, the rotational speed of the second clutch side changes to an unacceptable extent.
Reber teaches:
Determining, while the first clutch side is being driven in rotation and the second clutch side stays in the touch position, the rotational speed of the second clutch side changes to an unacceptable extent (See Fig. 3 par. [0028]-[0034], sets to learned touch point and determines if there is an unacceptable amount of rotation occurring).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the rotational speed of the second clutch side changes to an unacceptable extent, as taught by Reber, in order to determine if the original engagement point is faulty. The control of Lienhard approaches the learned engagement point for subsequent control. If that approached engagement point were to cause engagement of the clutch, the control would need to be aware of this and take this into account. Reber provides a method of determining faulty touch points by making sure no rotation occurs. This part of the method of Reber could be utilized in Lienhard for the test point to make sure that the test point will not engage the clutch and ruin the subsequent clutch engagement point learning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 9592824) discloses a method and device for learning engine clutch kiss point of a hybrid vehicle.
Park (US 9233684) discloses a method and system for learning and controlling torque transmission kiss point of engine clutch for hybrid electric vehicle.
Kim (US 20180162378) discloses a method and device for controlling engine clutch of hybrid vehicle.
Park et al (US 20170120897) discloses an apparatus and method for learning touch point of engine clutch of hybrid electric vehicle.
Hodrus (US 20170067518) discloses a method and device for determining an engagement point of a hybrid clutch in a hybrid vehicle.
Moon (US 20160339902) discloses a method for learning touch point of engine clutch for hybrid electric vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659